The opinion of the court was delivered by
Lowrie, C. J.
The Act of 1845, relative to the State Lunatic *186Hospital, is mainly copied from a previous one of 1841, passed for the same purpose. The order of the sections is somewhat changed, and some new phrases are inserted, and the typographical or clerical error of on for or, pointed out in 6 Casey 524, is right in the first act.
There are three classes of insane persons, who may be committed to the hospital by the courts — those who are charged with crime, those who are unsafe to be at large, and those who are suffering unnecessary duress or hardship. The authority thus given to the courts is of a police character, and hence it is given to the criminal courts.
The subject of the present proceeding is an insane woman, who is unsafe to be at large. The cause was properly commenced by a petition to the Quarter Sessions; and, as the act authorizes “ any person” to make the application, we cannot say that it was improper for a married woman, the subject’s mother, to make it.
The court directed a commission of inquiry of lunacy, for the trial of the fact of insanity. This form was doubtless adopted, because the Act of 1845, § 14, says that the court shall make the inquiry “in the manner provided bylaw.” This phrase is not in the original act, and was thrown into this, without noticing that the law had provided no mode of conducting such an inquiry in the Quarter Sessions, except in relation to persons charged with crime.
In other cases it is not simply the fact of insanity that is to be determined, but also whether, by reason thereof, the person is unsafe to be at large, or is suffering improper duress or hardship. The fact of insanity may have been already determined in a previous proceeding, and then the record of that will be sufficient for that fact; and the other necessary facts may be decided on evidence heard by the court. But we see no objection to the adoption of any one of the methods of ascertaining the fact of lunacy that are prescribed by the Act of'1886, relating to lunatics. The most appropriate, perhaps, is that provided by the 51st section, which requires the court to hear and determine the question in relation to one imprisoned on civil process, and to discharge him if insane, or detain him in custody, or deliver him to his friends, if unsafe to be at large. But it was not error to make the inquiry by means of a commission.
The commission was issued as out of the Common Pleas, and all the proceedings under it, including the judgment of the court that Naomi Grunsolis is insane, and unsafe to be at large, and the order of committal to the hospital, and the rule on the overseers of Wayne to show cause why that township should not be certified as her place of residence, are entered in that court. This is evidently a clerical mistake. The clerk ought to have entered them, according to the address of the petition, in the *187Quarter Sessions, and as the court below can correct this mistake, and it does not affect the .merits, we must refuse leave to add an assignment of error on this account.
We have thus far treated of errors not assigned, but proposed to be assigned to a part of the record not at first sent up from the Quarter Sessions, in answer to the certiorari, and not appearing on the paper-books. This part of the record contains no errors, except the formal or clerical ones just noticed, and the ends of justice would not be subserved, by allowing errors to be assigned on their account; especially when they are not proposed until after the argument.
On a certiorari, we cannot review the decision of the court below on the evidence, and this principle sets aside the points on which the plaintiff in error chiefly relies.
For all other matters in the case, appearing on the paper-books, we think that the very terms of the Act of Assembly, and what we have said in the case of Franklin Township v. The Lunatic Hospital, 6 Casey 524, show that they are free from error.
Order affirmed, at the costs of the Overseers of Shenango township, and record remitted.